           Case 1:17-cv-03833-VSB Document 95 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                     7/23/2021
CENTER FOR FOOD SAFETY, et al.,                           :
                                                          :
                                        Plaintiffs,       :
                                                          :            17-cv-3833 (VSB)
                      -against-                           :
                                                          :                ORDER
UNITED STATES FOOD AND DRUG                               :
ADMINISTRATION, et al.,                                   :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On October 18, 2018, I entered the parties’ proposed scheduling order for summary

judgment briefing. (Doc. 52.) Pursuant to this order, the parties agreed to a production schedule

for the administrative record (“Record”). (Id.) Subsequently, the parties filed cross motions for

summary judgment. (See Docs. 65–71, 74–75.) It is unclear based on the docket whether the

parties provided me with the Record. The parties are directed to inform me whether they did in

fact provide me with the Record, and if so, to provide me with another copy of the Record, by on

or before July 30, 2021. If the parties did not, the parties are directed to file a certified index of

the Record, and a joint appendix containing only the cited portions of the Record, by on or

before August 6, 2021. Additionally, the parties are directed to provide two courtesy copies of

their summary judgment briefing, by on or before July 30, 2021.

SO ORDERED.

Dated: July 23, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
